Citation Nr: 0724516	
Decision Date: 08/08/07    Archive Date: 08/20/07

DOCKET NO.  00-14 953	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for cause of the veteran's 
death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and her daughter




ATTORNEY FOR THE BOARD

K. Fitch, Associate Counsel


INTRODUCTION

The veteran had active service from March 1968 to December 
1970.  The appellant is the veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from December 1999 and May 2000 rating 
decisions of the Pittsburgh, Pennsylvania, Regional Office 
(RO) of the Department of Veterans Affairs (VA) that denied 
service connection for cause of the veteran's death.  The 
appellant filed a timely appeal of this determination to the 
Board.  

In August 2003, this matter was remanded for additional 
development and adjudication.  

In June 2006, the appellant and her daughter, accompanied by 
the appellant's representative, testified at a hearing before 
the undersigned Acting Veterans Law Judge.  A transcript of 
these proceedings has been associated with the veteran's 
claims file. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.





REMAND

After a careful review of the record, the Board finds that 
this matter must be remanded for additional development and 
adjudication.

In this case, the veteran passed away on October 28, 1999.  
The cause of death was cardiomyopathy.  No other significant 
conditions contributing to death were noted and an autopsy 
was not conducted.

Here, the appellant contends that the veteran's death was 
caused at least in part by his service-connected PTSD.  The 
appellant contends that the veteran's PTSD, evaluated as 100 
percent disabling effective February 18, 1999, caused severe 
stress and that this stress contributed substantially or 
materially to the cause of the veteran's death from 
cardiomyopathy.  The appellant notes that the veteran was 
awaiting a heart transplant at the time of his death, and 
that the stress from the veteran's PTSD was very damaging to 
the veteran's weakened heart.  In this regard, the Board 
notes that the appellant testified that the veteran would 
awaken from nightmares due to PTSD sweating and with a racing 
heart.  The appellant also testified that the veteran would 
refuse to exercise or eat properly, as recommended by his 
heart physicians, due to his PTSD.  No VA examination was 
afforded the appellant in order to determine the question of 
service connection for the cause of the veteran's death.  

Based on the foregoing, the Board finds that this matter 
should be remanded for a VA examination in order to determine 
whether it is as least as likely as not that the veteran's 
service-connected PTSD contributed substantially or 
materially to the cause of the veteran's sudden death from 
cardiomyopathy.

Prior to affording a VA examination, the RO should contact 
the appellant and her representative and request that she 
identify all VA and non-VA health care providers, other than 
those already associated with the veteran's claims file, that 
treated the veteran since service for PTSD or his heart 
condition.  In this regard, the Board notes that records 
generated by VA facilities that may have an impact on the 
adjudication of a claim are considered to be constructively 
in the possession of VA adjudicators during the consideration 
of a claim, regardless of whether those records are 
physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-
67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  
Pursuant to the VCAA, VA must obtain these outstanding 
records.  See 38 U.S.C.A. § 5103A(b-c) (West 2002); 38 C.F.R. 
§ 3.159(c) (2004).  

In addition, during the pendency of this appeal, on March 3, 
2006, the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the appeal of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  In the present appeal, the appellant was 
provided with notice of what type of information and evidence 
was needed to substantiate her claim of entitlement to 
service connection for cause of the veteran's death, but was 
not provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disability on appeal.  This case must therefore be remanded 
for proper notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b).  

In view of the above, this matter is REMANDED to the RO for 
the following actions:

1.  Send the appellant and her 
representative, if any, a letter that 
complies with the notification 
requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  The letter should 
explain, what, if any, information and 
(medical and lay) evidence not previously 
provided to VA is necessary to 
substantiate the claim.  The letter 
should indicate which portion of the 
evidence, if any, is to be provided by 
the appellant and which portion, if any, 
VA will attempt to obtain on her behalf.  
The letter should also request that the 
appellant provide any evidence in her 
possession that pertains to the claim, 
and should contain an explanation as to 
the information or evidence needed to 
establish a disability rating and 
effective date for the claims on appeal, 
as outlined by the Court in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

2.  Contact the appellant and request 
that she identify all VA and non-VA 
health care providers, other than those 
already associated with the veteran's 
claims file that treated the veteran 
since service for PTSD and his heart 
condition.  The aid of the appellant in 
securing these records, to include 
providing necessary authorizations, 
should be enlisted, as needed.  If any 
requested records are not available, or 
if the search for any such records 
otherwise yields negative results, that 
fact should clearly be documented in the 
claims file, and the appellant should be 
informed in writing.  If the appellant 
believes that all relevant medical 
records have been obtained, ask that she 
notify the VA that there is no more 
evidence to submit in order to prevent 
further delay in the adjudication of her 
claim. 

3.  Refer the veteran's claims folder to 
a VA physician with appropriate expertise 
to be reviewed for the purpose of 
providing a medical opinion.  It is 
imperative that the reviewing physician 
who is designated to examine the claims 
folder reviews the medical records 
contained in claims folder, and 
acknowledges such review in the medical 
opinion report.  Based on a review of the 
veteran's medical history and with 
consideration of sound medical 
principles, the reviewing physician is 
asked to address the following questions:

(a)  Is it at least as likely as not (50 
percent probability or more) that 
cardiomyopathy had its onset during his 
active service, or was manifested within 
one year from discharge, or was otherwise 
etiologically related to any incident 
that occurred during his period of 
service?  

(b)  Is it at least as likely as not (50 
percent probability or more) that any 
disease or injury of service origin, to 
include the veteran's service-connected 
PTSD, contributed substantially or 
materially to the cause of the veteran's 
death from cardiomyopathy?  The examiner 
is asked to comment on the appellant's 
contentions that the veteran was awaiting 
a heart transplant at the time of his 
death and that the stress from the 
veteran's PTSD was very damaging to the 
veteran's weakened heart, that the 
veteran would awaken from nightmares due 
to PTSD sweating and with a racing heart, 
and that the veteran would refuse to 
exercise or eat properly, as recommended 
by his heart physicians, due to his PTSD.

The examiner should set forth the 
complete rationale for any conclusions 
drawn or opinions expressed, in the 
record, in a legible report.

4.  After completion of the foregoing, 
and after undertaking any further 
development deemed warranted by the 
record (and keeping in mind the dictates 
of the Veterans Claims Assistance Act of 
2000), re-adjudicate the issue of 
entitlement to service connection for the 
cause of the veteran's death in light of 
all pertinent evidence and legal 
authority.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
JOHN L. PRICHARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



